Citation Nr: 1105899	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  08-06 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent for 
a scar of the left cheek of the face.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The Veteran served on active duty from November 1963 to November 
1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision entered in January 2007 by the 
VARO in Cleveland, Ohio, granting service connection for a scar 
of the left cheek of the face and assigning a 10 percent rating 
therefor as of January 2006, and denying service connection for 
PTSD.  

In his substantive appeal, received in February 2008 by the RO in 
Oakland, California, which later certified the instant appeal to 
the Board, the Veteran requested a hearing before the Board, 
sitting at the RO.  Such request was withdrawn in writing in 
October 2008 and no other request for a hearing remains pending.  


FINDINGS OF FACT

1.  There is no showing of current disability, including a 
diagnosis, of PTSD.  

2.  The Veteran's facial scar involving his left cheek is four 
centimeters long and one-sixteenth of an inch wide, with 
tenderness to palpation but no other abnormality.  

3.  The rating criteria for evaluation of the Veteran's facial 
scar of the left cheek, which provide for a 10 percent evaluation 
for a superficial, tender scar, reasonably describe the Veteran's 
disability level and associated manifestations.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2010).

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for a scar of the left cheek of the face 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.118, Diagnostic Code 7804 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's duties to notify 
and assist have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  The notification obligation in this case was 
accomplished by way of the RO's letter, dated in December 2006, 
to the Veteran in terms of his pending claims for service 
connection for residuals of a right leg fracture and PTSD.  Such 
notice or any subsequent notice did not advise the Veteran of the 
requirements for stressor verification where PTSD is alleged to 
result from inservice personal assault, see 3.304(f), Patton v. 
West, 12 Vet. App. 272 (1999), but that failure is judged to 
constitute not more than harmless error, as the basis of the RO's 
denial, and the Board's action as set forth in the instant 
decision, is not stressor-based, but is founded on the absence of 
current disability.  Additional RO notice letters were also sent 
to the Veteran in October and December 2006.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice is to be furnished to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
the initial VCAA notice was provided to the Veteran in March 
2006, prior to the initial adjudicatory action by the RO in 
January 2007, but full notice, including that involving the 
assignment of disability ratings and effective dates, was not 
furnished to him until February 2008.  The March 2006 notice was 
as to the Veteran's claim for service connection and it is noted 
that further VCAA notice as to downstream matters is not 
required.  VAOPGCPREC 8-2003 (Dec. 22, 2003); see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473, 491 (2006).  Notwithstanding the 
timing irregularity regarding the VCAA notice furnished in this 
case, full VCAA notice was provided concomitant with the RO's 
issuance of its statement of the case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA notification 
and readjudicating the claim in the form of a supplemental 
statement of the case to cure timing of a notification defect).  
In this case full VCAA notice was provided at the same time of 
the issuance of the statement of the case, but in the absence of 
any allegation of prejudice by or on behalf of the Veteran, or a 
showing thereof, the Board cannot conclude that any defect in the 
timing or substance of the notice provided affected the essential 
fairness of the adjudication, with resulting prejudice to the 
Veteran.

VA has also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide the claims herein 
addressed on their merits, and has not argued that any error or 
deficiency in the accomplishment of the duties to notify and 
assist has prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case 
law imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party attacking 
the agency's determination); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006).  

The record indicates that the Veteran has been provided a VA skin 
examination in October 2006 during the course of the instant 
appeal in order to evaluate the nature and etiology of his facial 
scar.  The report from this examination is found to be 
sufficiently detailed as to permit fair and equitable 
consideration of the merits of the issue presented.  No objection 
as to the conduct of that examination or any opinion provided is 
voiced by the Veteran or his representative.  Regarding his PTSD, 
no VA examination has to date been afforded the Veteran and none 
is warranted, given that the Veteran has failed to produce any 
evidence of an inservice or postservice diagnosis of PTSD by any 
medical professional.   On that basis, further development action 
relative to the disabilities herein at issue is not required.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the forgoing, the Board finds that VA has 
substantially satisfied its duties to notify and assist under the 
governing law and regulations.  

Service Connection:  PTSD

Applicable law provides that service connection will be granted 
if it is shown that the appellant suffers from disability 
resulting from an injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury or disease in 
line of duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
also may be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
inservice stressor; and credible supporting evidence that the 
claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).  
Service connection for PTSD requires a verified stressor unless a 
veteran engaged in combat and such combat is the alleged 
stressor.  Id.

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a) (2010), which mandates that, for VA purposes, 
all mental disorder diagnoses must conform to the Fourth Edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM- IV).  38 C.F.R. 
§ 3.304(f).

Notice is also taken that effective July 13, 2010, VA amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required inservice stressor where that 
stressor is related to the Veteran's fear of hostile military or 
terrorist activity.  In addition, a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, must confirm that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the symptoms are related to 
the claimed stressor.  In such a case and in the absence of clear 
and convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed inservice stressor.  See 
75 Fed. Reg. 39843 (July 13, 2010).  The RO has not to date been 
afforded the opportunity to adjudicate this matter under the 
recently finalized regulatory change, but inasmuch as there is no 
showing of current disability as to PTSD, remand to permit the RO 
to consider the impact of the regulatory change is unnecessary.  

A PTSD claim based upon personal assault involves additional 
considerations. 38 C.F.R. § 3.304(f)(3).  In Patton v. West, 12 
Vet. App. 272, 280 (1999) (quoting Cohen v. Brown, 10 Vet. App. 
128, 145 (1997), the United States Court of Appeals for Veterans 
Claims recognized that it had at one point held "an opinion by a 
mental health professional based on a post-service examination of 
the Veteran cannot be used to establish the occurrence of a 
stressor[.]"  The latter statement, however, had been made in the 
"context of discussing PTSD diagnoses other than those arising 
from personal assault."  Id.  As to personal-assault cases, the 
Court noted that VA had provided for special evidentiary 
development procedures, "including interpretation of behavior 
changes by a clinician and interpretation in relation to a 
medical diagnosis."  Id.

The Board specifically notes that if a PTSD claim is based on a 
claimed inservice personal assault, evidence from sources other 
than the Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests for 
sexually-transmitted diseases; and roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to:  A request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  See M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, 
Subsection 17 (Dec. 13, 2005); 38 C.F.R. § 3.304(f)(3).

The Veteran does not allege that he served in combat while on 
active duty or that his claimed PTSD is combat-related, and, as 
such, the provisions of 38 U.S.C.A. § 1154 (West 2002) are not 
for application.  Rather, he avers that he has PTSD as a result 
of an inservice assault occurring in January 1966 when he was 
struck in the face by a German civilian with a broken bottle.  It 
is his further allegation that his First Sergeant at that time 
covered-up the incident and intentionally reported incorrect 
information to his superiors that the Veteran had injured himself 
by falling into a car light.  

However, the primary impediment to a grant of service connection 
for PTSD in this case is that a preponderance of the competent 
evidence is against a showing of a diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125.  There is no showing of any 
inservice diagnosis of PTSD or complaints related thereto, nor is 
there entry of a diagnosis of PTSD by a medical professional 
during postservice years by any medical professional.  VA 
treatment notes indicate that PTSD screenings in 2004 and 2005 
were negative and, while complaints consistent with PTSD were 
noted by a medical professional in February 2006, no diagnosis of 
PTSD was recorded then or subsequently.  

The Veteran himself alleges that he has PTSD, although there is 
no indication in the record that he possesses the necessary 
medical background and training as to render a competent any such 
diagnosis.  The Veteran is competent to describe his symptoms and 
the frequency of their occurrence, see Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005), but he lacks competency for entry of a valid 
PTSD diagnosis, as that is the province of a medical 
professional.  No other medical professional either in service or 
subsequent to service separation has offered a diagnosis of PTSD 
in accord with 38 C.F.R. § 4.125.

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).  In view of the foregoing, the Board must conclude that 
the overwhelming preponderance of the evidence is against a 
finding that the Veteran meets all of the criteria for a current 
diagnosis of PTSD.

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the Veteran's 
claim for service connection for PTSD must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Initial Rating:  Facial Scar

The Veteran alleges that his facial scar is of a larger size than 
reported on a recent VA medical examination, such that a rating 
in excess of 10 percent is warranted.  He further asserts that 
there is constant pain associated with his left cheek scar and 
that at least two indicators of disfigurement based on the length 
and width of his scar and its elevation or depression in contrast 
to surrounding skin are present.  The Board's attention is 
directed by the Veteran to several color photographs he has 
submitted.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, and 
each disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.2.  Where there 
is a question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating. Otherwise, the lower rating is to be assigned.  
38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (2010).  Both the use of 
manifestations not resulting from service-connected disease or 
injury in establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different diagnoses 
are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 
(1994).

The record reflects that service connection for a facial scar of 
the left cheek was established by RO action in January 2007.  At 
that time, a 10 percent schedular evaluation was assigned 
therefor under DC 7804, effective from January 31, 2006.  A 
timely appeal as to the RO's action in January 2007 was initiated 
and perfected within the time limits prescribed by law, and, 
therefore, the holding in Fenderson v. West, 12 Vet. App. 119 
(1999) (at the time of initial rating, separate or "staged" 
ratings may be assigned for separate periods of time based on the 
facts found) is for application.

Disfigurement of the head, face, or neck is rated under DC 7800.  
With visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of features 
(nose, chin, forehead, eyes (including eyelids), ears (auricles), 
cheeks, lips, or; with six or more characteristics of 
disfigurement, an 80 percent rating is for assignment.  With 
visible or palpable tissue loss and either gross distortion or 
asymmetry of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of disfigurement, 
the disability will be rated at 50 percent.  With visible or 
palpable tissue loss and either gross distortion or asymmetry of 
one feature or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with two 
or three characteristics of disfigurement, the disability will be 
rated at 30 percent.  With one characteristic of disfigurement, 
the disability will be rated at 10 percent.  38 C.F.R. § 4.118, 
DC 7800.

According to Note (1) of DC 7800, the eight characteristics of 
disfigurement, for purposes of evaluation under § 4.118, are:  
Scar five or more inches (13 or more cm.) in length; scar at 
least one-quarter inch (0.6 cm.) wide at its widest part; surface 
contour of scar elevated or depressed on palpation; scar adherent 
to underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area exceeding 
six square inches (39 sq. cm.); underlying soft tissue missing in 
an area exceeding six square inches (39 sq. cm.); and skin 
indurated and inflexible in an area exceeding six square inches 
(39 sq. cm.).

Per Note (2) of DC 7800, tissue loss of the auricle is to be 
rated under DC 6207 (loss of auricle) and the anatomical loss of 
the eye is ratable under DC 6061 (anatomical loss of both eyes) 
or under DC 6063 (anatomical loss of one eye), as appropriate.

Superficial, unstable scars warrant the maximum rating of 10 
percent.  38 C.F.R. § 4.118, DC 7803.  Superficial scars that are 
painful on examination are 10 percent disabling at the maximum. 
38 C.F.R. § 4.118, DC 7804.  Scars may also be rated on the basis 
of limitation of function of the affected part.  38 C.F.R. 
§ 4.118, DC 7805. 

A superficial scar is one that is not associated with underlying 
soft tissue damage. 38 C.F.R § 4.118, DC 7804, Note (1).  An 
unstable scar is one where for any reason there is frequent loss 
of covering of the skin over the scar.  38 C.F.R § 4.118, DC 
7803, Note (1).  

Substantive changes to the rating criteria for the skin and 
specifically, scars, were again made during this appeal.  VA has 
published notice of additional regulatory changes effective from 
October 23, 2008, for claims received on or after that date. See 
73 Fed. Reg. 54708 (Sept. 23, 2008).  As the current claim was 
filed prior to October 23, 2008, these most recent changes to the 
rating criteria for scars are not applicable to this appeal.

VA outpatient records indicate that, in February 2006, medical 
assistance was sought for posttraumatic facial pain from the 
Veteran's scar, but clinical examination showed no objective 
abnormality.  Palpation of the left cheek scar did not elicit 
significant pain.  

A VA scars examination was performed in October 2006, at which 
time the Veteran's VA claims folder was available and reviewed.  
Current complaints included occasional pain and a "crawly" 
sensation of the face.  Clinically, there was a very well-healed 
scar on the anterior left cheek, measuring approximately four 
inches in length with a width of one-sixteenth of an inch.  It 
was of normal color and was not raised or adherent to underlying 
tissue, despite the apparent through-and-through nature of the 
wound.  There was mild tenderness of the inferior one to two 
inches of the scar, without evidence of any scarring on the 
inside of the cheek or any foreign body sensation with palpation.  
There was no elevation or depression of the wound, or 
inflammation, edema, or keloid formation.  The diagnosis was of a 
four-inch, healed, symptomatic scar of the left cheek of the 
face, with no significant disfigurement or neurological 
impairment.  

Included in the record are several photographs of the Veteran's 
face, one of which was taken of the Veteran at an earlier age, 
perhaps when he was on active duty.  These photographs have been 
reviewed, along with all other evidence of record.  While the 
Veteran indicates that the length of his facial scar is five 
inches or greater or, alternatively, at least one-quarter inch in 
width, the measurements taken by the VA's clinician on a VA 
medical examination in October 2006 clearly indicate that neither 
the length, nor the width, of that scar was as alleged by the 
Veteran.  Moreover, VA outpatient records compiled in recent 
years and, in fact, service treatment records in no way lend any 
support to the Veteran's claim that the scar in question is of 
greater proportions than as shown on the aforementioned VA 
examination.  There likewise is no medical evidence supportive of 
the Veteran's allegation that the scar in question is elevated or 
depressed.  To that end, the Board must conclude that the 
Veteran's allegations as to the size and other characteristics of 
his left cheek scar are not persuasive.  

VA examination in October 2006 showed the Veteran's facial scar 
to be tender to palpation, but not of a length or width as to 
constitute disfigurement.  Although it was noted that the 
original wound was through and through the left cheek, no indicia 
of muscle impairment as contemplated by 38 C.F.R. § 4.56 (2010) 
are demonstrated now or in the past.  No other abnormality was 
clinically manifested at the time of the recent VA examination 
and no significant disfigurement was found by the VA examiner to 
result from the Veteran's left cheek scar.  While it is noted 
that the Veteran sought outpatient treatment in early 2006 due to 
facial pain, no abnormality was then shown, and the photographs 
he provides, while helpful in the sense that they identify the 
nature and location of the scar, do not specifically depict any 
characteristic of disfigurement.  There is otherwise no showing 
of any associated limitation of function or other abnormality 
other than tenderness to palpation.  As such, the schedular 
criteria for the assignment of an initial rating in excess of 10 
percent are not met at any point during the period from January 
2006 to the present.  Fenderson, supra.  

Consideration of whether the Veteran is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is also 
necessary.  First, the Board must determine if the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  To do this, the Board or the RO must 
determine if the criteria found in the rating schedule reasonably 
describe the claimant's disability level and symptomatology.  If 
this is the case, the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral for 
extraschedular consideration is required.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008)

If the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology, the Board must determine 
whether the claimant's exceptional disability picture exhibits 
other related factors, such as marked interference with 
employment and frequent periods of hospitalization.  If the Board 
determines that the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, and the 
disability picture exhibits other related factors such as marked 
interference with employment or frequent periods of 
hospitalization, the case must be referred for completion of the 
third step--to determine whether, to accord justice, an 
extraschedular rating must be assigned.  Id.  

In this instance, the Veteran's disability is clearly accounted 
for under DC 7804, as that DC provides a 10 percent rating only 
where there is tenderness associated with a superficial scar.  
Here, the record demonstrates that the scar in question is not of 
a sufficient length or width as to constitute disfigurement and 
no other abnormality, other than tenderness is indicated.  
Moreover, the Veteran does not contend that his occupational 
pursuits are in any way limited by the disorder at issue and the 
record does not otherwise delineate any resulting limitation 
either as to his employment or participation in everyday 
activities.  See also 38 C.F.R. §§ 4.1, 4.10.  Consequently, the 
Board finds that DC 7804 adequately describes the Veteran's 
disability and its symptoms and otherwise fully compensates him 
for current disability level found to be present.  To that end, 
the Board concludes that referral for consideration of an 
extraschedular rating is unnecessary.  

In all, the Board concludes that a preponderance of the evidence 
is against the assignment of an initial rating, be it schedular 
or extraschedular, in excess of 10 percent for a facial scar of 
the left cheek.  As it is concluded that a preponderance of the 
evidence is against the claim, the benefit of the doubt doctrine 
is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Ortiz, Gilbert, supra.  


ORDER

Service connection for PTSD is denied.  

An initial rating in excess of 10 percent for a scar of the left 
cheek of the face is denied.  



______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


